Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The crossed out reference on the copy of the IDS filed on 9 February 2022 has already been recited on the copy of the IDS filed on 29 December 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rectangle”, “, in each of the nozzle hole rows,”, “the nozzle hole”, “number” and “the nozzle hole row” which lack antecedent basis clarity.  Claim 1 recites “non-forming zone that intersects with the nozzle hole rows” which is incorrect.  As understood from the specification, the non-forming zone intersect some of the nozzle hole rows, not all of them.  The Examiner suggests the following amendments:
1. (Currently Amended) A spinneret comprising: 
a plate including a plurality of nozzle holes formed therein; or 
a plurality of the plates stacked one another in a spinning direction, 
wherein, in at least one of the plates, 
the plurality of nozzle holes are formed in a substantially rectangular area on a principal surface, 
nozzle hole rows are aligned at regular intervals in a long side direction of the rectangular area, each of the nozzle hole rows including the plurality of nozzle holes aligned at regular intervals in a short side direction of the rectangular area, 
the rectangular area includes a non-forming zone that intersects with some of the nozzle hole rows, the non-forming zone continuously extending from one long side of the rectangular area to the other long side, and the non-forming zone including no nozzle holes, 
in each nozzle hole row at least one nozzle hole is not formed on a part where the non-forming zone intersects with a position of the regular interval at which the nozzle holes are aligned, and at least one nozzle hole corresponding to a number of the at least one unformed nozzle hole intersected nozzle hole row, and 
a number of nozzle holes in all of the nozzle hole rows is identical.

Claim 2 “the rectangle”, “, in each of the nozzle hole rows,”, “number” and “the nozzle hole rows” which lack antecedent basis clarity.  Claim 2 recites “non-forming zone that intersects with the nozzle hole rows” which is incorrect.  As understood from the specification, the non-forming zone intersect some of the nozzle hole rows, not all of them.  The Examiner suggests the following amendments:
2. (Currently Amended) A spinneret comprising: 
a plate including a plurality of nozzle holes formed therein; or 
a plurality of the plates stacked one another in a spinning direction, 
wherein, in at least one of the plates, 
the plurality of nozzle holes are formed in a substantially rectangular area on a principal surface,
nozzle hole rows are aligned at regular intervals in a long side direction of the rectangular area, each of the nozzle hole rows including the plurality of nozzle holes aligned in a short side direction of the rectangular area, 
the rectangular area includes a non-forming zone that intersects with some of the nozzle hole rows, the non-forming zone continuously extending from one long side of the rectangular area to the other long side, and the non-forming zone including no nozzle holes, 
in each nozzle hole row 
in nozzle hole rows with which the non-forming zone intersects out of the nozzle hole rows, intervals of at least a part of the nozzle holes in each of the intersected nozzle hole rows are narrower than intervals of the nozzle holes in the nozzle hole row with which the non-forming zone does not intersect, and 
a number of nozzle holes in all of the nozzle hole rows is identical. 

Claim 6 recites “the join line” which lacks antecedent basis making it unclear to what it refers.  Claim 6 recites “an angle (acute angle) … between 30 to 70 degrees” which is indefinite because it is not clear is the scope is an acute angle  or is between 30 to 70 degrees.

Claim 8 recites “the nozzle hole” which lacks antecedent basis clarity.  Claim 8 recites “a further small hole diameter” which is indefinite (i.e., further smaller than what).  The Examiner suggests the  following amendments:
8. (Currently Amended) The spinneret according to claim 2, wherein each plurality of holes having a , the small hole diameter being smaller than a diameter of each nozzle hole.

Claim 13 recites “the join line” which lacks antecedent basis making it unclear to what it refers.  Claim 6 recites “an angle (acute angle) … between 30 to 70 degrees” which is indefinite because it is not clear is the scope is an acute angle  or is between 30 to 70 degrees.

Claim 15 recites “the nozzle hole” which lacks antecedent basis clarity.  Claim 15 recites “a further small hole diameter” which is indefinite (i.e., further smaller than what).  The Examiner suggests the  following amendments:
15. (Currently Amended) The spinneret according to claim 1, wherein each , the small hole diameter being smaller than a diameter of each nozzle hole.

Claims not listed above are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4 and 11 further recite being dividable at the division line.  However, as understood from the substitute specification [0011], a division line is where it is dividable.  Thus, claims 4 and 11 do not further limit claims 3 and 10, respectively.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and (d) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 4th paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of  record does not teach or reasonably suggest: 
the spinneret, as recited by claims 1 and 10-16, particularly wherein the rectangular area includes a non-forming zone that intersects with some of the nozzle hole rows, the non-forming zone continuously extending from one long side of the rectangular area to the other long side, and the non-forming zone including no nozzle holes, in each nozzle hole row with which the non-forming zone intersects out of the nozzle hole rows, at least one nozzle hole is not formed on a part where the non-forming zone intersects with a position of the regular interval at which the nozzle holes are aligned, and at least one nozzle hole corresponding to a number of the at least one unformed nozzle hole is additionally formed in a short side direction of the intersected nozzle hole row, and a number of nozzle holes in all of the nozzle hole rows is identical; or
the spinneret, as recited by claims 2-9, particularly wherein the rectangular area includes a non-forming zone that intersects with some of the nozzle hole rows, the non-forming zone continuously extending from one long side of the rectangular area to the other long side, and the non-forming zone including no nozzle holes, in each nozzle hole row with which the non-forming zone does not intersect out of the nozzle hole rows, the nozzle holes are aligned at regular intervals, in nozzle hole rows with which the non-forming zone intersects out of the nozzle hole rows, intervals of at least a part of the nozzle holes in each of the intersected nozzle hole rows are narrower than intervals of the nozzle holes in the nozzle hole row with which the non-forming zone does not intersect, and a number of nozzle holes in all of the nozzle hole rows is identical. 
Barbier et al. (US 6,164,950), Kotera et al. (US 2015/0376815) and Wang et al. (US 2021/0230773) disclose nozzle holes formed in a rectangular area but do no disclose the rectangular area including a non-forming zone as recited by claims 1-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744